UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-52994 THE OLB GROUP, INC. (Exact name of small business issuer as specified in its charter) DELAWARE 13-4188568 (State or other jurisdiction of incorporation or (IRS Employer Identification No.) organization) 1120 Avenue of the Americas, 4th flr New York, NY 10036 (Address of principal executive offices) (212) 278-0900 (Registrant's telephone number) (Former name, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox As of May 1, 2013 the Company had outstanding 10,511,644 shares of its common stock, par value $0.0001. THE OLB GROUP, INC. FORM 10-Q For the Quarterly Period Ended March 31, 2013 INDEX PART I Financial Information 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 19 PART II Other Information 20 Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 21 PART I - FINANCIAL INFORMATION Item 1.Financial Statements The OLB Group, Inc. FINANCIAL STATEMENTS March31, 2013and December 31, 2012 The OLB Group, Inc. 3 TABLE OF CONTENTS Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 5 Statements of Operations for the Three Months Ended March 31, 2013 and 2012 (unaudited) 6 Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 (unaudited) 7 Notes to the Financial Statements (unaudited) 8 4 The OLB Group, Inc. Balance Sheets March 31, ASSETS (unaudited) December 31, CURRENT ASSETS Cash $ $ Total Current Assets OTHER ASSETS Property and equipment, net - - Intangible assets, net - - Internet domain TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued officer compensation - Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock, $0.01 par value, 50,000,000 shares authorized, no shares outstanding - - Common stock, $0.0001 par value; 200,000,000 shares authorized, 10,344,978 and 10,178,312 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 5 The OLB Group, Inc. Statements of Operations (Unaudited) For the Three Months Ended March 31, Net revenues $ $ Cost of revenue Gross margin OPERATING EXPENSES: Officers salary General and administrative Amortization expense - Total operating expenses Loss from operations OTHER INCOME (EXPENSE): Interest expense - Gain on settlement of debt - Total Other Income (Expense) NET LOSS $ $ BASIC LOSS PER SHARE $ $ BASIC WEIGHTED AVERAGE SHARES The accompanying notes are an integral part of these financial statements. 6 The OLB Group, Inc. Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net cash used in operating activities Amortization of intangible assets - Changes in assets and liabilities: Increase in accounts payable and accrued expense Net Cash Used in Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: - - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the sale of common stock Net Cash Provided by Financing Activities NET CHANGE IN CASH ) ) CASH – BEGINNING OF YEAR CASH – END OF YEAR $ $ CASH PAID FOR Interest $
